DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 8/6/20 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the foreign patent reference was not dated as required by 37 CFR 1.98(b)(4).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a). Examiner notes that the other properly listed references on the IDS have been considered.
Claim Objections
Claims 1 – 3, 5 – 10, 15 – 23 are objected to because of the following informalities:  
Claim 1: there is a period at the end of line 3, which does not comply with MPEP 601.01(m) first paragraph.
Claim 2: the term “the first surface area” in line 3 lacks antecedent basis in the claims and should be changed to ““the first air passage area” to conform to the antecedent in claim 1. The limitation is construed as the first air passage area.
Claim 3: is not a single sentence, since there is a period and a capitalized word starting a new sentence in line 3, which does not comply with MPEP 601.01(m) first paragraph.
Claims 5 – 10 and 17 – 19: the term “the air inlet” lacks antecedent basis in the claims.
Claims 15 and 16: the term “the one or more communication openings” lacks antecedent basis in the claims.
Claims 20 – 23: the preamble “The mixed plenum” lacks antecedent basis in the claims, and should be changed to “the dual plenum” to conform to the antecedent in the preambles to claims 1 and 4 from which they depend.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urbas et al. (FR 3,000,540 A1 English machine translation) (hereinafter “Urbas”). The specification and drawings of Urbas show all of the elements recited in claims 1 – 4 of this application.
Regarding claim 1, Urbas shows a dual plenum for air distribution (Figs. 1 – 5) comprising: a first chamber (2) and a second chamber (unnumbered, but see annotated Fig. 1 below, the capitalized annotations denoting claim limitations) sharing at least one common wall (7) and further sharing an air outlet (Fig. 1) having diffusers in an air passage area (17 and 18, Fig. 5) configured to direct air within an enclosure in general of a building (functional limitation that Urbas can perform). an air-feed device configured to selectively introduce, through an air supply conduit (3), pressurized air from an air supply source (functional limitation) to the first chamber (2) or to both the first chamber and the second chamber (annotated Fig. 1) in response to a supplied pressurized air flow rate (functional limitation that Urbas can perform, as described at p. 1 lines 15 – 16); wherein said first chamber (2) is connected to one first air passage area of said air outlet (annotated Fig. 1), and said second chamber is connected to a second air passage area of said air outlet (annotated Fig. 1), characterized in that the pressurized air supply conduit (3) is connected only to the first chamber (2); the common wall (7), includes an air passage regulating device (1, and associated structures) configured to selectively communicate the second chamber to the first chamber (2) in response to an air pressure level in the first chamber caused by the supplied pressurized air flow rate (functional limitation described at p. 1 lines 15 – 16 and p. 3 lines 96 – 98).

    PNG
    media_image1.png
    447
    689
    media_image1.png
    Greyscale


Regarding claim 2, Urbas further shows the common wall (7) including the air passage regulating device (1) is adjacent to a region of the first chamber (2) directly connected to the first surface area (construed as the first “air passage” area, according the claim objection above) without interposed constrictions (see annotated Fig. 1, above).
Regarding claim 3, Urbas further shows the air passage regulating device (1) comprises one or more communication openings in the common wall (identified in annotated Fig. 1), the one or more communication openings providing a third air passage area (Fig. 1). The ratio of the third air passage area to the first air passage area being selected to allow a given flow rate of pressurized air to be shunt from the first chamber to the second chamber in response to the air pressure level in the first chamber (functional limitation since the regulating device 1 pivots in response to air pressure, as described at p. 1 lines 15 – 16 and p. 3 lines 96 – 98).
Regarding claim 4, Urbas further shows the air passage regulating device comprises a one-way valve device (the configuration of device 1 in annotated Fig. 1) associated to a communication opening in the common wall (7, annotated Fig. 1), the one-way valve device being configured to open in response to a pressure value inside the first chamber (2) above a specific threshold value thereby allowing a given flow rate of pressurized air to be shunt from the first chamber to the second chamber (functional limitation that Urbas performs, as described at p. 1 lines 15 – 16 and p. 3 lines 96 – 98).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 – 10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Urbas as applied to claims 1 and 3 above, and further in view of Finkelstein et al. (US 4,259,898) (hereinafter “Finkelstein”) and further in view of Kuo (US 6,260,375 B1) (hereinafter “Kuo”). All three references are in the applicant’s field of endeavor, a dual plenum for air distribution. These three references, when considered together, teach all of the elements recited in claims 5 – 10, 13, and 14 of this application.
Regarding claims 5 – 7, Urbas as described above teaches all the elements of claims 1, 3, and 4, respectively, upon which these claims depend. However, claims 5 – 7 of this application further disclose the common wall is a vertical cylindrical or prismatic wall surrounded by a cylindrical or prismatic side outer wall and the second chamber is surrounded by the first chamber; the first chamber is delimited by the common wall, the side outer wall, a first top wall, and a first bottom wall in which the first air outlet and the first diffusers are located; the second chamber is delimited by the common wall, a second top wall, and a second bottom wall in which the second air outlet and the second diffusers are located; and the air inlet is located in the side outer wall or in the first top wall. Urbas further discloses the air inlet is located in the side outer wall or in the first top wall (side outer wall, as shown in annotated Fig. 1, above). 
Urbas does not explicitly disclose the common wall is a vertical cylindrical or prismatic wall surrounded by a cylindrical or prismatic side outer wall and the second chamber is surrounded by the first chamber; the first chamber is delimited by the common wall, the side outer wall, a first top wall, and a first bottom wall in which the first air outlet and the first diffusers are located; the second chamber is delimited by the common wall, a second top wall, and a second bottom wall in which the second air outlet and the second diffusers are located.
Finkelstein teaches the common wall (7) is a vertical cylindrical or prismatic wall (cylindrical “tube”, col. 2 line 45) surrounded by a cylindrical or prismatic side outer wall (3, and other walls, “prismatic” is construed in light of the specification to include rectangular walls since the drawings of the present invention show only cylindrical and rectangular walls); the second chamber (unnumbered but identified in annotated Fig. 1 below, the capitalized annotations denoting claim limitations) is delimited by the common wall (7), a second top wall (4), and a second bottom wall in which the second air outlet and the second diffusers are located (annotated Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Urbas by specifying that the structure as taught by Finkelstein in order to provide a more uniform airflow out of the diffusers instead of only one side, which results in greater comfort for the room occupants. Finkelstein does not explicitly teach the second chamber is surrounded by the first chamber; the first chamber is delimited by the common wall, the side outer wall, a first top wall, and a first bottom wall in which the first air outlet and the first diffusers are located.

    PNG
    media_image2.png
    390
    651
    media_image2.png
    Greyscale

Kuo teaches the second chamber is surrounded by the first chamber (Figs. 2 – 4, see annotated Fig. 3 below, the capitalized annotations denoting claim limitations); the first chamber (20) is delimited by the common wall, the side outer wall, a first top wall, and a first bottom wall (21, annotated Fig. 3), in which the first air outlet (23) and the first diffusers (230) are located (annotated Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Urbas by adding the second chamber is surrounded by the first chamber as taught by Kuo in order to make the airflow into the room even smoother, which enhances the comfort of the room occupants. 

    PNG
    media_image3.png
    502
    678
    media_image3.png
    Greyscale

Regarding claims 8 – 10, Urbas as described above teaches all the elements of claims 1, 3, and 4, respectively, upon which these claims depend. However, claims 8 – 10 of this application further disclose the common wall is a vertical cylindrical or prismatic wall surrounded by a cylindrical or prismatic side outer wall and the first chamber is surrounded by the second chamber; the first chamber is delimited by the common wall, a first top wall, and a first bottom wall in which the first air outlet and the first diffusers are located; the second chamber is delimited by the common wall, the side outer wall, a second top wall, and a second bottom wall in which the second air outlet and the second diffusers are located; and the air inlet is located in the common wall and the pressurized air supply conduit communicates with the air inlet of the first chamber going through the second chamber; or the air inlet is located in the first top wall. Urbas does not explicitly contain these additional limitations. 
Finkelstein teaches the common wall (7) is a vertical cylindrical or prismatic wall (cylindrical “tube”, col. 2 line 45) surrounded by a cylindrical or prismatic side outer wall (3, and other walls, “prismatic” is construed in light of the specification to include rectangular walls since the drawings of the present invention show only cylindrical and rectangular walls); the second chamber (labeled in annotated Fig. 1, above) is delimited by the common wall (7), the side outer wall (3), a second top wall (4), and a second bottom wall in which the second air outlet and the second diffusers are located (annotated Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Urbas by specifying that the structure as taught by Finkelstein in order to provide a more uniform airflow out of the diffusers instead of only one side, which results in greater comfort for the room occupants. Finkelstein does not explicitly teach the first chamber is surrounded by the second chamber; the first chamber is delimited by the common wall, a first top wall, and a first bottom wall in which the first air outlet and the first diffusers are located; and the air inlet is located in the common wall and the pressurized air supply conduit communicates with the air inlet of the first chamber going through the second chamber; or the air inlet is located in the first top wall. 
Kuo teaches the first chamber is surrounded by the second chamber (Figs. 2 – 4, see annotated Fig. 3, above); the first chamber (20) is delimited by the common wall, a first top wall, and a first bottom wall (21, annotated Fig. 3) in which the first air outlet (23) and the first diffusers (230) are located (annotated Fig. 3); and the air inlet is located in the common wall and the pressurized air supply conduit communicates with the air inlet of the first chamber going through the second chamber; or the air inlet (25) is located in the first top wall (annotated Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Urbas by adding the second chamber is surrounded by the first chamber as taught by Kuo in order to make the airflow into the room even smoother, which enhances the comfort of the room occupants.
Regarding claims 13 and 14, Urbas as modified by Finkelstein and Kuo as described above teaches all the elements of claims 5 and 8, respectively, upon which these claims depend. However, claims 13 and 14 of this application further disclose the first top wall has a perimetral edge connected to the side outer wall, the second top wall has a perimetral edge connected to the common wall, and a section of the first chamber extends between the first top wall and the second top wall. Urbas as modified by Finkelstein does not explicitly contain these additional limitations.
Kuo teaches the first top wall has a perimetral edge connected to the side outer wall (the configuration of annotated Fig. 3, above), the second top wall has a perimetral edge connected to the common wall (Fig. 3), and a section of the first chamber extends between the first top wall and the second top wall (shown by the gap and airflow arrows in annotated Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Urbas by adding the chamber geometry as taught by Kuo in order to provide a more uniform flow out of the plenum instead of having airflow on one side as Urbas discloses, which enhances the comfort of the occupants of the room. 
Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Urbas as applied to claims 1, 3, and 4 respectively above, and further in view of Kloot (US 3,929,280) (hereinafter “Kloot”) and further in view of Finkelstein. Kloot is also in the applicant’s field of endeavor, a dual plenum for air distribution. These three references, when considered together, teach all of the elements recited in claims 17 – 19 of this application. 
Regarding claims 17 – 19, Urbas as described above teaches all the elements of claims 1, 3, and 4, upon which these claims depend. However, claims 17 – 19 of this application further disclose the common wall is a partition wall which is connected inside of a vertical cylindrical or prismatic side outer wall and the first and second chambers are arranged adjacent side by side; the first chamber is delimited by the common wall, a first portion of the side outer wall, a first top wall, and a first bottom wall in which the first air outlet and the first diffusers are located; the second chamber is delimited by the common wall, a second portion of the side outer wall, a second top wall and a second bottom wall in which the second air outlet and the second diffusers are located; and the air inlet is located in the first portion of the side outer wall; or the air inlet is located in the first top wall; or the air inlet is located in the common wall and the pressurized air supply conduit communicates with the air inlet of the first chamber going through the second chamber. Urbas does not explicitly contain these additional limitations. 
Kloot teaches the common wall (unnumbered but labeled in annotated Fig. 2 below, the capitalized annotations denoting claim limitations) is a partition wall which is connected inside of a vertical cylindrical or prismatic side outer wall (“prismatic” construed in view of the specification to include rectangular, see annotated Fig. 2) and the first (14) and second chambers are arranged adjacent side by side (annotated Fig. 2); the first chamber is delimited by the common wall, a first portion of the side outer wall, a first top wall (annotated Fig. 2, below),  the second chamber is delimited by the common wall, a second portion of the side outer wall, and a second bottom wall in which the second air outlet (34) and the second diffusers are located (annotated Fig. 2); and the air inlet is located in the first portion of the side outer wall (labeled in annotated Fig. 2, below); or the air inlet is located in the first top wall; or the air inlet is located in the common wall and the pressurized air supply conduit communicates with the air inlet of the first chamber going through the second chamber. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Urbas by adding the chamber structure as taught by Kloot in order to provide a dual plenum structure that is more vertically oriented instead of horizontal like Urban in order to dispel any condensation that may occur in the duct, which might pool and cause mildew or odor in the horizontal configuration of Urbas. Kloot does not explicitly teach the first chamber is delimited by a first bottom wall in which the first air outlet and the first diffusers are located; the second chamber is delimited by a second top wall.

    PNG
    media_image4.png
    550
    479
    media_image4.png
    Greyscale

Finkelstein teaches first chamber is delimited by a first bottom wall in which the first air outlet and the first diffusers are located (see annotated Fig. 1, above); the second chamber is delimited by a second top wall (4, see annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Urbas modified by Kloot with the more rectangular wall structures as taught by Finkelstein in order to reduce manufacturing costs since the right-angle structures of Finkelstein are easier to produce than the acute and obtuse angles disclosed by Kloot.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Urbas as applied to claim 4 above, and further in view of Wilmoth (US 7,503,843 B1) (hereinafter “Wilmoth”). Wilmoth is reasonably pertinent to a problem faced by the inventors by teaching details of one-way valves in vehicles that can be applied to dual plenums for air distribution. These two references, when considered together, teach all of the elements recited in claim 20 of this application.
Urbas as described above teaches all the elements of claim 4 upon which this claim depends. However, claim 20 of this application further discloses the communication opening is located in a vertical flat section of the common wall, and the one-way valve device comprises a sheet secured by an attachment or hinge at an upper or side edge thereof to the common wall over the communication opening with the capacity to block the communication opening by gravity and to bend to open the communication opening to a greater or lesser degree in response to a pressure exerted on the flexible sheet. Urbas does not explicitly contain this additional limitation.
Wilmoth teaches the communication opening (107) is located in a vertical flat section of the common wall (104), and the one-way valve device comprises a sheet (110) secured by an attachment or hinge (attachment unnumbered but labeled in annotated Fig. 1, below, the capitalized annotations denoting claim limitations) at an upper or side edge thereof (112) to the common wall over the communication opening (annotated Fig. 1) with the capacity to block the communication opening by gravity and to bend to open the communication opening to a greater or lesser degree in response to a pressure exerted on the flexible sheet (functional limitation that Wilmot is capable of performing as shown in the figure and described at col. 3 lines 42 – 49). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Urbas by having the one-way valve on a vertical surface instead of the horizontal surface as disclosed by Urbas in order to provide a better seal over the communication opening. 

    PNG
    media_image5.png
    546
    419
    media_image5.png
    Greyscale

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Urbas as applied to claim 4 above, and further in view of Jardinier (US 5,672,103) (hereinafter “Jardinier”) and further in view of Bagge (US 9,279,511 B2) (hereinafter “Bagge”). Jardinier is in the same field of endeavor as the applicant, a dual plenum for air distribution. Bagge is reasonably pertinent to a problem faced by the inventors by teaching details of one-way valves that can be applied to dual plenums for air distribution. These three references, when considered together, teach all of the elements recited in claim 21 of this application.
Urbas as described above teaches all the elements of claim 4 upon which this claim depends. However, claim 21 of this application further discloses the communication opening is located in any wall common to the first and second chambers, and the one-way valve device comprises a sheet connected by a hinge at an edge thereof to the common wall adjacent to the communication opening, the sheet being biased to a closed position blocking the communication opening by the action of an elastic element, the sheet having the capacity to pivot to open the communication opening to a greater or lesser degree in response to a pressure exerted on the sheet. Urbas does not explicitly contain these additional limitations
Jardinier teaches the communication opening (8) is located in any wall common to the first and second chambers (see annotated Fig. 1 below, the capitalized annotations denoting claim limitations). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Urbas by adding the opening is in any wall common to the two chambers as taught by Jardinier in order to provide an opening that is easier to seal than that disclosed by Urbas so that pressures between the chambers can be more easily regulated. Jardinier does not explicitly teach the one-way valve device comprises a sheet connected by a hinge at an edge thereof to the common wall adjacent to the communication opening, the sheet being biased to a closed position blocking the communication opening by the action of an elastic element, the sheet having the capacity to pivot to open the communication opening to a greater or lesser degree in response to a pressure exerted on the sheet.

    PNG
    media_image6.png
    541
    777
    media_image6.png
    Greyscale

Bagge teaches the one-way valve device (20) comprises a sheet (22) connected by a hinge at an edge thereof (32) to the common wall (10) adjacent to the communication opening (12, see annotated Fig. 2 below, the capitalized annotations denoting claim limitations), the sheet being biased to a closed position blocking the communication opening by the action of an elastic element (spring 34, configuration of Fig. 2, and which is a functional limitation), the sheet having the capacity to pivot to open the communication opening to a greater or lesser degree in response to a pressure exerted on the sheet (functional limitation that Bagge can perform, as described at col. 2 lines 47 – 51 and col. 2 line 61 – col. 3 line 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Urbas by adding the elastic element as taught by Bagge in order to provide a one-way valve device that can operate when the air distribution device is rotated to a different configuration since the valve does not operate by gravity alone. 

    PNG
    media_image7.png
    290
    652
    media_image7.png
    Greyscale

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Urbas as applied to claim 4 above, and further in view of Jardinier and further in view of Lewis (US 5,727,999) (hereinafter “Lewis”). Lewis is reasonably pertinent to a problem faced by the inventors by teaching details of one-way valves that can be applied to dual plenums for air distribution. These three references, when considered together, teach all of the elements recited in claim 22 of this application.
Urbas as described above teaches all the elements of claim 4 upon which this claim depends. However, claim 22 of this application further discloses the communication opening is located in a vertical section of the common wall, and the one-way valve device comprises a sheet connected by a hinge at an upper edge thereof to the common wall over the communication opening, the sheet being biased to a closed position blocking the communication opening by the action of its own weight, the sheet having the capacity to pivot to open the communication opening to a greater or lesser degree in response to a pressure exerted on the sheet. Urbas does not explicitly disclose these additional limitations.
Jardinier teaches the communication opening (8) is located in a vertical section of the common wall (see annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Urbas by adding the opening is in a vertical section of the wall as taught by Jardinier in order to provide an opening that is easier to seal than that disclosed by Urbas so that pressures between the chambers can be more easily regulated. Jardinier does not explicitly teach the one-way valve device comprises a sheet connected by a hinge at an upper edge thereof to the common wall over the communication opening, the sheet being biased to a closed position blocking the communication opening by the action of its own weight, the sheet having the capacity to pivot to open the communication opening to a greater or lesser degree in response to a pressure exerted on the sheet.
Lewis teaches the one-way valve device (10) comprises a sheet (16) connected by a hinge at an upper edge thereof (see annotated Fig. 1 below, the capitalized annotations denoting claim limitations) to the common wall (12) over the communication opening (14 in Fig. 5, but labeled in Fig. 1), the sheet being biased to a closed position blocking the communication opening by the action of its own weight, the sheet having the capacity to pivot to open the communication opening to a greater or lesser degree in response to a pressure exerted on the sheet (functional limitation that Lewis can perform in the configuration shown in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Urbas to have a hinged sheet on a vertical wall as taught by Lewis in order to provide a more effective seal between the chambers since the hinged sheet over the horizontal wall disclosed by Urbas is more prone to leakage.

    PNG
    media_image8.png
    558
    754
    media_image8.png
    Greyscale

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Urbas as applied to claim 4 above, and further in view of Jardinier and further in view of Iacovoni et al. (US 10,173,493 B2) (hereinafter “Iacovoni”). Iacovoni is reasonably pertinent to a problem faced by the inventors by teaching details of one-way valves that can be applied to dual plenums for air distribution. These three references, when considered together, teach all of the elements recited in claim 23 of this application.
Urbas as described above teaches all the elements of claim 4 upon which this claim depends. However, claim 23 of this application further discloses the communication opening is located in any wall common to the first and second chambers, and the one-way valve device is an automatically actuated mechanical valve device having a movable part which partially opens, closes, or obstructs one or more orifices or conduits associated to the communication opening in cooperation with at least pressure sensor and an electronic control device. Urbas does not explicitly contain these additional limitations.
Jardinier teaches the communication opening (8) is located in any wall common to the first and second chambers (see annotated Fig. 1 above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Urbas by adding the opening is in any wall common to the two chambers as taught by Jardinier in order to provide an opening that is easier to seal than that disclosed by Urbas so that pressures between the chambers can be more easily regulated. Jardinier does not explicitly teach the one-way valve device is an automatically actuated mechanical valve device having a movable part which partially opens, closes, or obstructs one or more orifices or conduits associated to the communication opening in cooperation with at least pressure sensor and an electronic control device.
Iacovoni teaches the one-way valve device is an automatically actuated mechanical valve device (extractor 12 with valve 14, Figs. 1 and 3) having a movable part (actuator 16 and arm 66, Fig. 3) which partially opens, closes, or obstructs one or more orifices or conduits associated to the communication opening (passageway 64, Fig. 3) in cooperation with at least pressure sensor (54) and an electronic control device (18, Fig. 1, col. 5 lines 44 – 53). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Urbas by adding the automatically actuated valve and control device as taught by Iacovoni in order to provide a mechanism that will open the valve in the event the valve becomes stuck in place due to dust or corrosion in the plenum.

Allowable Subject Matter
Claims 11, 12, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 11 and 12, the present invention pertains to a dual plenum for air distribution that specifically requires a first chamber, second chamber, common wall, outlets, diffusers, air supply conduit, an air passage regulating device, the common wall is a vertical cylindrical or prismatic wall surrounded by a cylindrical or prismatic side outer wall, the second chamber is surrounded by the first chamber. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above dual plenum used in combination with the first top wall has a perimetral edge connected to the side outer wall and an inner edge connected to the common wall, and the second top wall has a perimetral edge connected to the common wall, or the first top wall has a perimetral edge connected to the common wall, and the second top wall has a perimetral edge connected to the side outer wall and an inner edge connected to the common wall.
Regarding claims 15 and 16, the present invention pertains to a dual plenum for air distribution that specifically requires a first chamber, second chamber, common wall, outlets, diffusers, air supply conduit, an air passage regulating device, the common wall is a vertical cylindrical or prismatic wall surrounded by a cylindrical or prismatic side outer wall, the second chamber is surrounded by the first chamber. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above dual plenum used in combination with the one or more communication openings of the air passage regulating device are formed in a region of the common wall facing a portion of the side outer wall opposite the air inlet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762